Gaby, J. While concurring in all that Judge Shepard has written, there is a feature of the case that he has not touched, upon which I wish to add something, which, I am authorized to say, is concurred in by both the presiding justice and Judge Shepard. On behalf of the appellee, counsel, after a long hypothesis in accordance with his construction of the evidence as to the respective duties of the appellee and the station agent, concluded his questions to the Wisconsin lawyers, with the inquiry whether the appellee and the station agent were fellow-servants under the law of Wisconsin, and whether, under that law, the appellee ivas prevented from having a cause of action, by reason that they were fellow-servants, which questions those witnesses answered in the negative. Eow, while the law of Wisconsin governs the rights of the litigants, the law of Illinois governs as to the remedy. The functions of court and jury, and the rules of pleading and evidence, Avhen a case is tried in a court of this State, are regulated by the Iuav of this State. This has been often decided by the Supreme Court, from Chenot v. Lefevre, 3 Gilm. 637, to Mineral Point R. R. v. Barron, 83 Ill. 365; with more elaboration in Sherman v. Gassett, 4 Gilm. 521, than in any other case. In this State, the definition of the relation which makes tAVO servants of the same master felloAV-servants, is law for the court to declare; whether two servants come Avitliin the definition, is fact for the jury to find. C. & N. W. Ry. Co. v. Moranda, 108 Ill. 576. But whether for the court or jury, the testimony of the Avitnesses as to the application of the law of Wisconsin to the case on trial, was incompetent. The law of Wisconsin knows nothing of the parties to this suit. It is abstract. The witnesses testifying to that law, Avere not experts to apply the law to the facts of any case. If the better evidence had not come in, it would have been the duty of the court to have told the jury that, if from the evidence they found that the law of Wisconsin as to fellow-servants was so and so, then it was for them to, say upon the evidence whether the appellee and the station agent were, under that so and so, fellow-servants or not; but the letter evidence being in, then, as Judge Shepard has shown, the jury should have taken the law of Wisconsin, as a jury should take the law of Illinois, from the court. In no possible phase of the case was it competent for the witnesses to testify directly, or by necessary implication, that the appellee was entitled to recover. [ Upon petition for rehemñng, opinion filed October 11,189%.']